DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.    
Continued Examination Under 37 C.F.R. § 1.114
A request for continued examination under 37 C.F.R. § 1.114, including the fee set forth in 37 C.F.R. § 1.17(e), was filed in this Application after final rejection.  Since this Application is eligible for continued examination under 37 C.F.R. § 1.114, and the fee set forth in 37 C.F.R. § 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 C.F.R. § 1.114.  Applicant’s submissions filed on 12/22/2020 and 1/25/2021 have been entered.

Formal Matters
Applicant’s amendment and response filed 12/22/2020, which amended claims 9, 16, 17 and 22, and cancelled claim 15, has been entered.  Claims 1, 9, 10, 12-14 and 16-28 are pending.  Claims 2-8 and 11 were previously cancelled.  Claim 1 has been withdrawn from further consideration as being directed to a non-elected invention.  Claims 9, 10, 12-14 and 16-28 have been examined on the merits.  References not included with this Office Action can be found in a prior Action. 

Claim Objection/Rejections - Withdrawn
The objection to claim 22 has been withdrawn in view of Applicant’s amendment to this claim.
The rejection of claims 9, 10, 12, 23, 24, 27 and 28 under 35 U.S.C. § 103(a) as being unpatentable over Ream (U.S. PGPUB 2007/0231435; 2007), further in view of 
The rejection of claims 13, 14 and 18-22 under 35 U.S.C. § 103(a) as being unpatentable over Ream and Nakamura, as applied to claims 9, 10, 12, 23, 24, 27 and 28, further in view of Rudolph (U.S. PGPUB 2010/0247712; 2010) has been withdrawn in view of Applicant’s claim amendment incorporating the subject matter of claim 15, now cancelled.  Ream, Nakamura and Rudolph do not teach the newly added limitation regarding providing a substrate element as claimed.
The rejection of claims 15-17 under 35 U.S.C. § 103(a) as being unpatentable over Ream and Nakamura, as applied to claims 9, 10, 12, 23, 24, 27 and 28, further in view of Hakalehto et al. (WO 97/37636; 1997) and Banus, J.N. (U.S. PGPUB 2011/0039005; 2011) has been withdrawn in view Applicant’s claim amendments, which includes the cancellation of claim 15.
The rejection of claim 25 is rejected under 35 U.S.C. § 103(a) as being unpatentable over Ream, Nakamura, and Rudolph, as applied to claims 9, 10, 12-14, 18-24, 27 and 28, further in view of Knutsen et al.  (U.S. PGPUB 2011/0104239; 2011) has been withdrawn in view of Applicant’s claim amendment incorporating the subject matter of claim 15, now cancelled.  Ream, Nakamura, Rudolph and Knutsen do not teach the newly added limitation regarding providing a substrate element as claimed.
The rejection of claim 26 under 35 U.S.C. § 103(a) as being unpatentable over Ream and Nakamura, as applied to claims 9, 10, 12, 23, 24, 27 and 28, further in view of 
Claim Objection
Claims 13 is objected to due to the following informality:  
Claim 13 recites the microorganism Lactobacillus rhamnosous which is misspelled.  The claim needs to be corrected to Lactobacillus rhamnosus.

Claim interpretation
It is noted that the instant specification indicates that the term “edible” relates to anything suitable for eating and which may be digested or partly digested when passing through the gastrointestinal system of a human or an animal and that the term “web” relates to a thin and flexible material (e.g., sheets, such as substrate sheets, papers, films, foils, meshes, nets, felts, tapes and adhesives’ paragraph 48).  The original specification also indicates that an edible web may be made from foodstuffs (e.g., pancakes, biscuits, confectionary products, wafers, crisps, cereals, chewing gum, pastilles, tablets or drops; paragraph 54).  In view of the above, an edible web within the claims is interpreted as any edible substrate or material that can be in polymeric form or any shape (e.g., sheets, membranes, films) and can be exemplified as such material such as gums (e.g., chewing gum, soft candies, gelatins).

Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, 
The following is a quotation of 35 U.S.C. § 103(a) which forms the basis for all obviousness rejections set forth in this Office Action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 9, 10, 12, 16, 17, 23, 24, 27 and 28 are rejected under 35 U.S.C. § 103(a) as being unpatentable over Ream et al. (U.S. PGPUB 2007/0231435; 2007; cited in the IDS dated 2/22/2018), further in view of Nakamura, H. (U.S. PGPUB 2005/0079253; 2005; cited in the IDS dated 2/22/2018), Banus, J.N. (U.S. PGPUB 2011/0039005; 2011) and Hakalehto et al. (WO 97/37636; 1997).  This rejection is new in view of Applicant’s claim amendments.
With regard to claims 9, 10, 27 and 28, Ream teaches a method that provides a printed comestible (edible) product, where the comestible product includes an edible substrate (interpreted as an edible web; Abstract).  

Ream teaches that printing may be performed via a printing device which may be any non-contact printer such as an edible inkjet printing device (an inkjet printer; paragraph 164).
The edible substrate can be a hard, soft, or chewable substrate (paragraph 54).  The confectionary material may be any material that may be heated, dissolved, melted, etc., as commonly known in the art (paragraph 54).  Ream also teaches that the edible substrate may have any non-limiting shape or geometric form, and that the edible substrate may also have planar surfaces, non-planar surfaces, or a combination of planar and non-planar surfaces and may have a flat, a curved, a wavy, a convex (i.e., pellet, tablet, or bean-shaped), or a concave surface contour (paragraphs 53 and 55).  

In view of the above, Ream’s teachings provide a comestible (edible) food product that can be multiple layers where one layer is an edible web (film) which has probiotics printed on the film, where the web-probiotic layer is applied on top of other layers (i.e.,  the edible web is laminated).
In light of the above claim interpretation, Ream also teaches the same sort of food stuffs.  Although Ream does not specifically say a “web,” Ream’s teachings of an “edible substrate,” where the edible substrate sheet is an edible product (e.g., confectionery materials (polysaccharides, celluloses, carrageenan and starch), chewing gum, coated chewing gum, an edible elastomeric material, gelatin, gum arabic, guar gum, starch, etc. paragraphs 53-57 and 145), the edible substrate in Ream is interpreted as a web type material and falls within the term “web” used in the instant specification.
Ream teaches the active agent may be beneficial bacteria such as a probiotics including Lactobacillus, Escherichia, Enterococcus, Streptococcus, Bifidobacterium, and Saccharomyces (claims 1 and 2; paragraphs 113 and 145; the probiotic list is interpreted as comprising at least one, or, two or more different microorganisms). Ream teaches that for the probiotic bacteria discussed above as the active agent, the probiotics may be a 
In view of the above, Ream teaches an edible web probiotic product, which means the edible web is provided to an individual or subject so that the edible web is eaten.  Therefore, in view of Ream’s teaching that the probiotic edible web is to be eaten (i.e., administered to a subject), in light of probiotics, which are known to aid the gut flora of a person suffering from gastrointestinal issues, the claim is interpreted as administering to a patient in need thereof (i.e., relief from gastrointestinal issues).  
Regarding claims 9 and 12, Ream does not explicitly teach that the above edible web is an edible paper, edible foil, edible sheet, edible film, edible adhesive or combination combinations thereof.  Also, Ream does not teach that the edible paper is sugar paper, starch paper, corn-starch paper, rice paper, soybean paper, gold paper, silver paper, fiber based paper, fiber based foil or combinations thereof.
Further, with regard to claims 9, 16 and 17, Ream does not teach that the edible web is provided on a substrate that is a food accessory or a pacifier (claims 9 and 17), where the food accessory is a straw, spoon, fork, glass, mouthpiece of a flask, a baby bottle nipple or a container.
Regarding claims 9 and 12, Nakamura teaches edible sheets in the food or medicinal field and that for such edible sheets, ingredients contained in a conventional food or medicinal edible sheet known in the art include an edible sheet of starch (e.g., rice starch, corn starch; paragraphs 2, 21 and 22; which is interpreted as a starch paper, rice paper or corn-starch paper).  Nakamura also teaches that functional ingredients (e.g., 
With regard to claims 9, 16 and 17, Banus teaches edible food accessory products (e.g., stirrers, spoons) where the edible instrument is formed to be used as a spoon and/or stirrer, the spoon being able to adopt any size and shape that comprises at one end of the food accessory any type or mixture of food products that is coated with a gelatinous substance (i.e., an edible web) which is then dried to form a solid coating (paragraphs 19 and 21-33).
Hakalehto teaches a method of introducing antibodies and probiotic microbes to the area of mouth and pharynx and other respiratory organs, where the antibody or probiotic microbe will be transported to the area of mouth and pharynx in a product that will be either sucked or chewed or is in a liquid form (page 4, lines 7-14).
Hakalehto teaches that the antibodies and probiotic microbes can be applied to foods and food accessories, which include hard candies and food accessories such as baby bottle nipples where a sweetened liquid, emulsion or cream containing probiotic microbes is placed on the surface of a nipple (page 4, lines 33-36, page 6, lines 23-24 and 36-37).  On a nipple there are paths, clefts, semipermeable surfaces or other corresponding structures through which the probiotic microbe liquid, emulsion or cream can seep to the mouth when the nipple is sucked (page 6, lines 24-26).  
Regarding claim 9 and 17 and the substrate is a pacifier, it is noted that the claim recites a pacifier, where there is no clear definition within the originally filed specification as to what is a pacifier.  Absent a definition by the Applicant, the Examiner is required to give terms their broadest reasonable interpretation.  Therefore, in view of Hakalehto 
A person of ordinary skill in the art would have been motivated to combine the above references to use the edible starch paper, rice paper or corn-starch paper of Nakamura within the Ream method for producing and administering a probiotic edible web film product comprising an edible web substrate film sheet, since Ream teaches that the edible web substrate film sheet can be any confectionery material (e.g., confectionery materials (polysaccharides, celluloses, carrageenan and starch), chewing gum, coated chewing gum, an edible elastomeric material, gelatin, gum arabic, guar gum, starch, etc.) that is administered to a patient need thereof, while Nakamura teaches that conventional food or medicinal edible sheets known in the art include edible starch paper, rice paper or corn-starch paper.
Additionally, a person of ordinary skill in the art would have been further motivated to apply the edible web of Ream and Nakamura to such food accessories as spoons and baby bottle nipples since Banus teaches that such edible webs can be applied to food accessories as sweetened solid coating layers, while Hakalehto teaches sweetened hard candy or baby bottle nipples layered with probiotic microbes can be applied to the surfaces of food accessories such as baby bottle nipples.  Hakalehto provides motivation 
A person of ordinary skill in the art would have had a reasonable expectation of success in using the edible starch paper, rice paper or corn-starch paper of Nakamura within the Ream method for producing a probiotic edible web film product comprising an edible web substrate film sheet, since in doing so would provide to Ream an advantage by providing additional edible web substrates that can be used to broaden Ream’s product to include medicinal edible sheets that are administered to a patient in need thereof.
A person of ordinary skill in the art would have had a further reasonable expectation of success in applying the edible web of Ream and Nakamura to such food accessories as spoons and baby bottle nipples since Banus teaches that such edible webs can be applied to food accessories as sweetened solid coating layers, while Hakalehto teaches sweetened hard candy or baby bottle nipples (i.e., a pacifier) layered with probiotic microbes can be applied to the surfaces of food accessories such as baby bottle nipples.  A person of ordinary skill in the art would have had such a further reasonable expectation of success since in doing so would be advantageous to Ream and Nakamura by expanding such an edible web to products that would safely administer 
Regarding claims 23 and 24, in view of the above, the combined teachings from Ream, Nakamura, Banus and Hakalehto teach a method of treating patient in need thereof with a printed comestible (edible) product, where the comestible product includes an edible substrate (interpreted as an edible web; Abstract) with the edible starch paper, rice paper or corn-starch paper that is on a food accessory or pacifier, as required by claim 9.  
As to the limitations in claims 23 and 24 directed to “wherein the at least one microorganism has a degree of viability after at least one week of shelf life of at least 10% relative to total number of the at least one microorganism present on the edible web (claim 23), and “wherein the degree of viability of the at least one microorganism after at least one week of shelf life is at least 50 % relative to the total number of the at least one microorganism present on the web” (claim 24), it is noted that a whereby/wherein clause in a method claim “is not given weight when it simply expresses the intended result of a process step positively recited” (MPEP § 2111.04).  As discussed above and in view of the claim interpretations, Ream, Nakamura, Banus and Hakalehto teaches the same method steps of treating a patient in need thereof with a medicament, as claimed.  Therefore, the method disclosed by the combined teachings of Ream, Nakamura, Banus and Hakalehto would result in the medicament with microorganisms with the claimed viabilities. 

Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art at the time the invention was made. 

Response to Arguments
Applicant's arguments are moot in view of the new rejection above.
With regard to Applicant’s arguments (Reply, pages 6-7), they have been fully considered and found not persuasive.  It is again noted that in response to Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  One reference need not teach what has already been taught by the other references.
With regard to Applicant’s arguments concerning that there is no suggestion of the materials in the cited references are suitable within the Applications of Hakalehto (Reply, pages 6-7), this is not persuasive in view of the cited teachings and the provided rationales for obviousness.  The claimed methods have one step of administering the claimed medicament, where the references provide all of the aspects of the claimed materials within the medicament.  
Further, the cited references provide teachings that it was known in the art to provide such edible web materials where probiotics are in thin films, foils or papers and that films are applied to substrates.  With respect to Hakalehto, in addition to its teachings 
With regard to Applicant’s argument that there would have been no motivation to modify the reference without hindsight (Reply, page 7), this is again found not persuasive since in view of the above teachings from Ream, Nakamura, Banus and Hakalehto and the above claim interpretation (expressly incorporated herein), it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant’s disclosure, such a reconstruction is proper. See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). 
With regard to motivation and expectation of success (Reply, page 7), Applicant’s argument is not persuasive since the fact that Applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  These arguments are not persuasive in view of MPEP § 2144 (IV) which indicates that the reason or motivation to 
Further, MPEP § 2144 (IV) indicates that it is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006) (motivation question arises in the context of the general problem confronting the inventor rather than the specific problem solved by the invention); Cross Med. Prods., Inc. v. Medtronic Sofamor Danek, Inc., 424 F.3d 1293, 1323, 76 USPQ2d 1662, 1685 (Fed. Cir. 2005) (“One of ordinary skill in the art need not see the identical problem addressed in a prior art reference to be motivated to apply its teachings.”); In re Lintner, 458 F.2d 1013, 173 USPQ 560 (CCPA 1972) (discussed below); In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990), cert. denied, 500 U.S. 904 (1991).
Applicant’s arguments are also not persuasive in view of the rationale above (expressly incorporated herein).  
It is again noted that “[a] person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007). “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.” Id.  Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.” Id., 82 USPQ2d at 1396 (see MPEP § 2141.03).

Claims 13, 14 and 18-22 are rejected under 35 U.S.C. § 103(a) as being unpatentable over Ream, Nakamura, Banus and Hakalehto, as applied to claims 9, 10, 12, 16, 17, 23, 24, 27 and 28, above, further in view of Rudolph, M.J. (U.S. PGPUB 2010/0247712; 2010; cited in the IDS dated 11/15/2018).  This rejection is new in view of Applicant’s claim amendments.
The teachings of Ream, Nakamura, Banus and Hakalehto, above, are herein relied upon. 
As noted above, the combined teachings of Ream, Nakamura, Banus and Hakalehto teach a comestible (edible) probiotic layered web product that has two or more probiotics from the genera including Lactobacillus, Streptococcus and Bifidobacterium that is on a food accessory or a pacifier (e.g., see Ream, paragraphs 53-57 and 113; claims 1 and 2; see also Banus, paragraphs 19 and 21-33 and Hakalehto, page 4, lines 7-14 and 33-36, page 6, lines 23-26 and 36-37). 
Regarding claims 13 and 14, Ream, Nakamura, Banus and Hakalehto do not explicitly teach that the at least one microorganisms is Lactobacillus rhamnosus, Lactobacillus acidophilus, Lactobacillus lactis, Streptococcus thermophilus, Lactobacillus bulgaricus, Lactobacillus casei and Bifidobacterium longum.
Further, regarding claims 18-22, Ream, Nakamura, Banus and Hakalehto do not teach where the patient has the claimed gastrointestinal disorders and/or allergy conditions. 
Rudolph teaches that in order to maintain a healthy intestinal tract, supplements that include beneficial bacteria are taken, where, for example, there are many foods that now include beneficial bacteria (paragraph 6).  These beneficial bacteria are referred to as “probiotics” and are defined as “a live microbial food supplement that affects the host animal beneficially by improving its intestinal microbial balance” (paragraph 6).  This 
Regarding claims 13 and 14, Rudolph teaches improvements of food compositions containing an edible base mix component and a dried probiotic component (paragraph 12).  The probiotic component may include a probiotic bacterial strain, such as any suitable viable probiotic bacterial strain that is capable of being dried while maintaining its viability (e.g., a suitable bacterial strain may be a strain of the genera Lactobacillus, Bifidobacterium, and/or Streptococcus; paragraph 14; i.e., known probiotic combinations).  The probiotic bacterium may be Lactobacillus acidophilus, Lactobacillus bulgaricus, Bifidobacterium bifidum and/or Streptococcus thermophilus (paragraph 14; i.e., known combinations of probiotics).  The probiotic component may be present in its natural form or its processed form, where a processed probiotic may be presented in dried form (paragraph 44).  Any form of a drying process may be employed so long as it results in the production of a dried probiotic composition, wherein the probiotic component is still viable (i.e., the probiotics in the composition must remain viable, even though it is dried and inactive at the time; paragraph 44).
In addition to the above, Rudolph teaches that the probiotic component may include but are not limited to Lactobacillus acidophilus, Lactobacillus bulgaricus, Lactobacillus casei, Lactobacillus lactis, Lactobacillus rhamnosus and Bifidobacterium longum (paragraphs 44-47).  
Regarding claims 18-22, Rudolph teaches that probiotics, when administered in adequate amounts, confer a health benefit on the host (e.g., Bifidobacteria and Lactobacilli are probiotics that are beneficial in treating conditions such as diarrhea, food  Lactobacillus acidophilus may be important in maintaining a healthy, balanced normal flora in the small intestine and produce lactic acid that suppresses harmful microbes in the intestine and helps to control yeast overgrowth, such as Candida (paragraph 67).  Lactobacillus casei is a highly prolific and hardy bacteria that is considered the most potent of all Lactobacillus strains, is known to produce lactic acid, is capable of digesting a wide range of carbohydrates and is likely to shorten the course of acute diarrhea in infants and small children (paragraph 68).  Lactobacillus bulgaricus is known to be used in yogurt start-up cultures and may produce lactic acid, enhance digestion of milk sugar, and contain natural antibiotic properties (paragraph 71).  Streptococcus thermophilus is also used in yogurt start-up cultures and may produce lactic acid and lactase (paragraph 72).  The Bifidobacterium species aid in digestion and are associated with lower incidences of allergies, known to prevent some forms of tumor growth and are responsible for the resistance of breast-fed infants to enteric infections (paragraph 73).  
A person of ordinary skill in the art would have been motivated to utilize the probiotic bacterial strains comprising Lactobacillus rhamnosus, Lactobacillus acidophilus, Lactobacillus lactis, Streptococcus thermophilus and Lactobacillus bulgaricus, Lactobacillus casei and Bifidobacterium longum from Rudolph as the probiotics taught in Ream, Nakamura, Banus and Hakalehto, since Ream, Nakamura, Banus and Hakalehto teach a layered comestible (edible) probiotic layered web product with probiotics from the genera including Lactobacillus, Streptococcus and Bifidobacterium, while Rudolph 
A person of ordinary skill in the art would have had a reasonable expectation of success in utilizing the probiotic bacterial strains Lactobacillus rhamnosus, Lactobacillus acidophilus, Lactobacillus lactis, Streptococcus thermophilus and Lactobacillus bulgaricus, Lactobacillus casei and Bifidobacterium longum from Rudolph as the probiotics taught in Ream, Nakamura, Banus and Hakalehto since doing so would provide to the layered comestible (edible) probiotic layered web product known probiotic bacterial strains, known probiotic combination compositions that when administered in adequate amounts, the probiotics confer health benefits (discussed above; expressly incorporated herein) to the person (i.e., patient) in need thereof utilizing (administered) the probiotic edible web.
It is noted that the instant claims have the transitional phrase “comprising,” which is inclusive or open-ended and does not exclude additional, unrecited elements or method steps (MPEP § 2111.03).
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art at the time the invention was made. 

Response to Arguments
Applicant's arguments are moot in view of the new rejection above.
With regard to Applicant’s arguments concerning this rejection under 35 U.S.C. § 103(a) (Reply, pages 7-9), Applicant relies on arguments from the rejection of Ream, 

Claim 25 is rejected under 35 U.S.C. § 103(a) as being unpatentable over Ream, Nakamura, Banus, Hakalehto and Rudolph, as applied to claims 9, 10, 12-14, 16-24, 27 and 28, above, further in view of Knutsen et al.  (U.S. PGPUB 2011/0104239; 2011).  This rejection is new in view of Applicant’s claim amendments.
The teachings of Ream, Nakamura, Banus, Hakalehto and Rudolph, above, are herein relied upon. 
As noted above, the combined teachings of Ream, Nakamura, Banus, Hakalehto and Rudolph teach a comestible (edible) probiotic layered web product that has two or more probiotics from the genera including Lactobacillus, Streptococcus and Bifidobacterium that is on a food accessory or a pacifier (e.g., see Ream, paragraphs 53-57 and 113; claims 1 and 2; see also Banus, paragraphs 19 and 21-33 and Hakalehto, page 4, lines 7-14 and 33-36, page 6, lines 23-26 and 36-37). 
In addition to the above, the combined teachings of Ream, Nakamura, Banus, Hakalehto and Rudolph teach that the probiotic component may include but are not limited to Lactobacillus acidophilus, Lactobacillus bulgaricus, Lactobacillus casei, Lactobacillus lactis, Lactobacillus rhamnosus and Bifidobacterium longum (paragraphs 44-47).  
Although Ream, Nakamura, Banus, Hakalehto and Rudolph discuss that the probiotic may be presented in dried form and that any form of a drying process may be 
Knutsen teaches probiotic gum (i.e., edible web) compositions that contains a inactivated probiotics (including Lactobacillus rhamnosus) which is capable of having a shelf life greater than about six months (Abstract; claims 55, 63, 65, 66 and 69).
Knutsen also teaches that the probiotic may be placed in an inactive or dormant state, which are capable of being reactivated (paragraph 7; i.e., inactivated bacterium).  Probiotics typically are made inactive through a process such as freeze drying which removes moisture from live, active probiotics under low temperature and low pressure (paragraph 7).  Further, Knutsen teaches that probiotics delivered from a chewing gum in an inactive state are intended to be released from the product during mastication (chewing), where upon hydration in the oral cavity, probiotics released into the mouth, reactivate, and attach within the oral cavity and to the oral mucosa (paragraph 13).  Activated probiotics confer a health benefit to the consumer (paragraph 13).  
A person of ordinary skill in the art would have been motivated to inactivate probiotics within the method of Ream, Nakamura, Banus, Hakalehto and Rudolph since Knutsen teaches that they provide a longer shelf life to the product an confer a health benefit to the consumer when reactivated.

It is noted that the instant claims have the transitional phrase “comprising,” which is inclusive or open-ended and does not exclude additional, unrecited elements or method steps (MPEP § 2111.03).
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art at the time the invention was made. 

Response to Arguments
Applicant's arguments are moot in view of the new rejection above.
With regard to Applicant’s arguments concerning this rejection under 35 U.S.C. § 103(a) (Reply, pages 7-8), Applicant relies on arguments from the rejection of Ream, Nakamura, Banus and Hakalehto, above, to argue this rejection.  Therefore, the response set forth above for the rejections based on Ream, Nakamura, Banus and Hakalehto, above, also applies to this rejection.

Claim 26 is rejected under 35 U.S.C. § 103(a) as being unpatentable over Ream, Nakamura, Banus and Hakalehto, as applied to claims 9, 10, 12, 16, 17, 23, 24, 27 and 28, above, further in view of further in view of Xu et al. (U.S. PGPUB 2009/0208577; 2009).  This rejection is new in view of Applicant’s claim amendments.

As noted above, the combined teachings of Ream, Nakamura, Banus and Hakalehto teach a comestible (edible) probiotic layered web product that has two or more probiotics from the genera including Lactobacillus, Streptococcus and Bifidobacterium that is on a food accessory or a pacifier (e.g., see Ream, paragraphs 53-57 and 113; claims 1 and 2; see also Banus, paragraphs 19 and 21-33 and Hakalehto, page 4, lines 7-14 and 33-36, page 6, lines 23-26 and 36-37). 
As noted above, Ream, Nakamura, Banus and Hakalehto teach that printing may be performed via a printing device which may be any non-contact printer such as an inkjet printing device (an inkjet printer; Ream, paragraph 164).
Ream, Nakamura, Banus and Hakalehto do not explicitly teach that the at least one microorganism is present on the edible web as discrete printed droplets with diameters in a range of 5-80 μm.
Xu teaches compositions and devices useful for the printing of cells (paragraph 31).  Xu teaches that “printing” refers to the delivery of individual droplets of cells and/or compositions with small volumes ranging from 0.5 to 500 picoLiters per droplet (paragraph 33).  In some embodiments, droplets have a volume ranging from 5 to 100 picoLiters per droplet (paragraph 33).  Printing may be performed by, for example, using standard printers with print heads that are modified (paragraphs 33 and 38-41).  The “print head” is the device in an inkjet printer that sprays droplets (e.g., ink; paragraph 33).  Although not required, cells can typically be printed in the form of a “cell composition” that 
Xu teaches that cells/compositions are printed with a modified inkjet printer (paragraphs 36-41).  
Xu teaches that cells are printed using a piezoelectric crystal vibration print head, where the print head nozzles are each independently between 0.05 and 200 μm in diameter (paragraph 41).  A plurality of nozzles with the same or different diameters may be provided.  Xu teaches as a general guide, eukaryotic animal cells and plant cells are typically from 10 to 100 μm, and prokaryotic cells are typically from 0.1 to 10 μm in diameter (paragraph 42).
Xu teaches that any type of cell may be printed, including prokaryotic cells (paragraph 50). 
A person of ordinary skill in the art would have been motivated to utilize the inkjet printer of Ream, Nakamura, Banus and Hakalehto with the droplet size and diameter found in Xu since Xu indicates the same type of inkjet printers can be utilized to produce the droplet size and diameter range as claimed.  A person of ordinary skill in the art would have been further motivated to utilize the inkjet in Ream, Nakamura, Banus and Hakalehto, modify the inkjet printer in Ream, Nakamura, Banus and Hakalehto, or use the inkjet printers in Xu since Xu teaches that such droplet sizes and diameters can be achieved with known inkjet printers, or that such inkjet printers can be modified to produce such droplets with such diameters.
A person of ordinary skill in the art would have had a reasonable expectation of success in utilizing the droplet sizes and diameters in Xu within the inkjet printer of Ream, 
It is noted that the instant claims have the transitional phrase “comprising,” which is inclusive or open-ended and does not exclude additional, unrecited elements or method steps (MPEP § 2111.03).
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art at the time the invention was made. 

Response to Arguments
Applicant's arguments are moot in view of the new rejection above.
With regard to Applicant’s arguments concerning this rejection under 35 U.S.C. § 103(a) (Reply, pages 7-8), Applicant relies on arguments from the rejection of Ream, Nakamura, Banus and Hakalehto, above, to argue this rejection.  Therefore, the response set forth above for the rejections based on Ream, Nakamura, Banus and Hakalehto, above, also applies to this rejection.

Conclusion

No claims are allowed.  No claims are free of the art.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAUL D. PYLA whose telephone number is (571) 270-1689.  The Examiner can normally be reached Monday-Friday between the hours of 9:30 AM to 6:00 PM, Eastern Time.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Paul D. Pyla
Examiner, Art Unit 1653


/Soren Harward/Primary Examiner, Art Unit 1631